REGISTRATION RIGHTS AGREEMENT Registration Rights Agreement (the “Agreement”), dated as of November 9, 2016, by and between HPIL Holding, a corporation organized under the laws of Nevada (the “Company”), and GPL Ventures, LLC, a Delaware limited liability company (the “Investor”). Whereas, in connection with the Securities Purchase Agreement by and between the Company and the Investor of this date (the “Securities Purchase Agreement”), the Company has agreed to issue and sell to the Investor up to $5,600,000.00 worth of shares of the Company’s Common Stock, $0.0001 Par value per share (the “Common Stock”), to be purchased pursuant to the terms and subject to the conditions set forth in the Securities Purchase Agreement; and Whereas, to induce the Investor to execute and deliver the Securities Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “1933 Act”), and applicable state securities laws, with respect to the shares of Common Stock issuable pursuant to the Securities Purchase Agreement. Now therefore, in consideration of the foregoing promises and the mutual covenants contained hereinafter and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investor hereby agree as follows: Section 1.
